Case: 13-20756      Document: 00512936312         Page: 1    Date Filed: 02/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 13-20756                               FILED
                                                                          February 12, 2015
                                                                            Lyle W. Cayce
KAREN ECHOLS, Individually and as Representative                                 Clerk
of the Estate of John T. Barnes; JOHN A. BARNES;
APRIL GAY PHILLIPS, as next friend CDB and JTB,

                                          Plaintiffs - Appellees Cross-Appellants

v.

RYAN GARDINER, in His Official Capacity,

                                          Defendant - Appellant

CITY OF HOUSTON; HAYDEN PROPERTIES, L.L.C.;
JS PROPERTY MANAGEMENT, INCORPORATED;
WOODLAND HILLS VILLAGE APARTMENT HOMES,

                                          Defendants - Cross-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:11-CV-882


Before REAVLEY, JONES, and ELROD, Circuit Judges.
PER CURIAM:*
       The court has carefully reviewed these appeals in light of the briefs, oral
argument, the district court’s conscientious opinion, and pertinent portions of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20756    Document: 00512936312      Page: 2   Date Filed: 02/12/2015



                                 No. 13-20756
the record. Having done so, we conclude that genuine, material disputed fact
issues deprive us of appellate jurisdiction over the interlocutory qualified
immunity appeal of Officer Gardiner.
      Further, we find no reversible error of fact or law in the court’s opinion
relating to the liability of the City of Houston and the apartment complex
appellees, and therefore affirm the summary judgment in their favor for
essentially the reasons stated by the trial court.
      The appeal of Ryan Gardiner is DISMISSED; Judgment in favor of the
City of Houston, Hayden Properties, L.L.C., JS Property Management, Inc.
and Woodland Hills Village Apartment Homes is AFFIRMED.




                                        2